Citation Nr: 0906099	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder with dizziness, and if so whether 
service connection is warranted.  

2.  Entitlement to an increased evaluation for a lumbar spine 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 
1987 to December 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In December 2008, the Veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim.  A complete transcript is of record.  During the 
hearing, the Veteran's representative indicated that he would 
be filing a claim for service connection for a neurological 
disorder of the lower legs as secondary to service-connected 
disability.  The matter is referred to the RO for 
consideration.  

The issue of entitlement to service connection for a cervical 
spine disorder and entitlement to an increased evaluation for 
a low back disorder beyond 10 percent are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In December 1998, the RO denied service connection for 
neck and shoulder pain as secondary to service-connected 
disability. The Veteran was notified of this decision and of 
his appellate rights that same month.  He did not appeal. 

2.  Additional evidence associated with the claims file since 
the RO's December 1998 decision was not previously before 
agency decision makers and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection.   


CONCLUSIONS OF LAW

1.  The December 1998 RO decision that denied service 
connection for neck and shoulder pain is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has been received since the 
RO's December 1998 decision and the claim for service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1)  
Veteran status; (2) existence of a disability; (3) a 
connection between the  Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the notice letter provided to 
the  Veteran in April 2005 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied, and thus the 
requirements of Kent were satisfied.  However, since the 
Board has reopened the claim, the Board is granting in full 
the benefit sought on appeal.  Accordingly the duty to notify 
or the duty to assist need not be further considered.  

New and Material Evidence to Reopen a Claim of Entitlement to 
Service Connection for a Cervical Spine Disorder

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Veteran's initial claim for service connection for neck 
and shoulder pain was denied in a December 1998 rating 
decision.  The RO so informed the Veteran that same month.  
He did not appeal this decision.  The decision is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  The Veteran seeks to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  Applicable 38 C.F.R. 
§ 3.156 (2008) provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

Although in previously denying service connection for neck 
and shoulder pain the RO found it was not secondary to 
service-connected disability, the United States Court of 
Appeals for Veterans Claims (Court) has held subsequent to 
the RO's rating decision that alternative theories of 
entitlement to the same benefit do not constitute separate 
claims but are instead encompassed within a single claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346 (Fed. Cir. 2005).  As such, new and material 
evidence is necessary to reopen a claim for the same benefit 
asserted under a different theory.  Id.; see also Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).

In the December 1998 rating decision, the RO considered the 
Veteran's service treatment records, private medical evidence 
dated from 1988 to 1998 and VA examination reports dated in 
1998.  The RO denied the claim for service connection for a 
cervical spine disorder as secondary to a service connected 
low back disorder since there was no evidence of a 
relationship between neck and shoulder pain and residuals of 
a low back injury.  It was noted that the October 1998 
addendum to the August 1998 VA examination indicated that the 
Veteran's neck and shoulder pain was secondary to a July 1993 
motor vehicle accident which occurred after service.  It was 
noted that there was no evidence of a diagnosed disability 
while the Veteran was on active duty.  

Evidence added to the record since the December 1998 denial 
includes VA treatment records, private medical records, 
records from SSA and VA examination reports.  Among this 
evidence is a January 2002 letter from a private clinician in 
which he states that he had reviewed records and that the 
Veteran did suffer a cervical spinal injury on June 3, 1988 
and a result of dizziness.  He stated that the conclusion of 
his review of his records dictated that the Veteran did have 
or received injuries in the cervical spine as a result of 
Navy bootcamp exercises.  This evidence is new and material 
since it relates to an unestablished fact-- that the Veteran 
had an injury to the cervical spine during his military 
service.  It creates a reasonable possibility of 
substantiating the claim, and thus, the claim is reopened.  


ORDER

New and material evidence has been received and the claim for 
service connection for a cervical spine disorder is reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  The Veteran seeks service 
connection for a cervical spine disorder with dizziness and 
an increased rating for a low back disorder beyond 10 
percent.  

The Veteran reported at his August 2007 VA examination that 
he had been recently seen at a VA pain clinic.  The examiner 
noted that there were no records of him being seen at a VA 
pain clinic at North Florida, South Georgia Pain clinic and 
that he may have been seen at the VA pain clinic in Tampa, 
Florida.  The claims file does not reflect treatment at a VA 
facility pain clinic at any time recently prior to the August 
2007 VA examination.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  

The Veteran testified at his hearing before the undersigned 
in December 2008 that he had been in an automobile accident 
two weeks prior to his hearing and that he was going to have 
an MRI or X-rays done by Dr. D. soon.  He stated that the 
physician wanted everything to settle down from the car 
accident prior to performing the tests.  His representative 
stated at the hearing that the Veteran's lower back disorder 
is more severe than when he was last evaluated with 
complaints of more than monthly flare-ups and other signs 
showing evidence of a more severe chronic condition.  The 
Court has held that when a Veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  A VA examination to evaluate the 
Veteran's current manifestations should be conducted.  

The record shows that the Veteran was awarded disability 
benefits from the Social Security Administration (SSA) in 
July 2003.  The RO has attempted to obtain these records from 
SSA and in August 2008, the VA claims manager determined that 
the SSA records were unavailable after an August 2008 FAX 
from SSA to VA showed that SSA was unable to locate the 
medical records.  The Veteran testified that he had records 
from SSA in his briefcase that he had left in his car.  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that, where VA has notice that the Veteran 
is receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  The Veteran should be provided 
with an opportunity to submit the SSA records he has stated 
he has in his possession to VA for consideration.  

In June 1997, the Veteran indicated in a VA Form 21-4138 that 
he wanted an increase for his service connected low back 
disorder based on his never having had an examination for his 
neck and shoulder complaints.  This suggests that he is also 
claiming service connection for a cervical spine disorder as 
secondary to his service-connected low back disorder.  The 
Board must review all issues which are reasonably raised from 
a liberal reading of all documents or oral testimony 
submitted prior to the Board decision and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Myers v. Derwinski, 1 Vet. App. 127, 130 
(1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Solomon 
v. Brown, 6 Vet. App. 396, 400 (1994).  An opinion should be 
obtained to determine if the Veteran's cervical spine 
disorder is due to or aggravated by his service-connected 
lumbar spine disorder.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
authorization to obtain private medical 
records from Dr. D. from December 2008.  
If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

2.  Request that the Veteran supply 
copies of all records in his possession 
from SSA in conjunction with his claim 
for disability benefits.  

3.  Request that the Veteran clarify the 
dates and at which VA facility he 
received treatment at the pain clinic as 
he reported at his VA examination in 
August 2007.  Then obtain the VA 
treatment records for the Veteran.  

4.  Afford the Veteran the appropriate VA 
examination(s) to determine the current 
severity of his service-connected lumbar 
spine disorder.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  As to all information 
requested below, a complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide any requested 
opinions without resort to speculation, 
it must be so stated.  The report 
prepared must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the thoracolumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the spine.  
It must also be determined whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the Veteran's lumbar 
spine disorder, expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.   
Finally, an opinion must be stated as to 
whether any pain found in the lumbar 
spine could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

It must also be noted whether the Veteran 
has intervertebral disc syndrome; if so, 
the examiner must state whether the 
Veteran experiences incapacitating 
episodes, as defined by 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008), and 
the frequency and total duration of such 
episodes over the course of the past 12 
months.  

The examiner should also evaluate the 
Veteran's cervical spine disorder.  The 
claims file must be reviewed.  The 
examiner should offer an opinion as to 
the etiology of the Veteran's cervical 
spine disorder to include whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the 
Veteran's current cervical spine 
complaints are related to his military 
service or if any current cervical spine 
disorder is due to or aggravated by his 
service-connected low back disorder.  A 
complete rationale must be provided.  

5.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence, and it should be determined 
if the Veteran's claims can be granted.  
If any claim is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


